UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (date of earliest event reported):May 3, 2013 Balchem Corporation (Exact name of registrant as specified in its charter) Maryland 1-13648 13-2578432 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 52 Sunrise Park Road, New Hampton, NY 10958 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (845) 326-5600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On May 3, 2013, Balchem Corporation, reported earnings for its first quarter ended March 31, 2013. The full text of the press release issued in connection with the announcement is attached as Exhibit 99.1. The information in this Form 8-K (including Exhibit 99.1) shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934 (the "Exchange Act") or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific reference in such a filing. Item 9.01 Financial Statements and Exhibits (c) Exhibits. Press Release of Balchem Corporation, dated May 3, 2013, reporting its financial results for the first quarter of 2013. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BALCHEM CORPORATION By: /s/ Francis J. Fitzpatrick Francis J. Fitzpatrick Chief Financial Officer Dated: May 3, 2013 Exhibit Index Exhibit Number Description Press Release of Balchem Corporation, dated May 3, 2013
